Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/772,037 is responsive to the amendment filed on 03/23/2022 in response to the Non-Final Rejection of 12/23/2021. Claim 34 has been amended with Claims 1-12 being previously canceled. Currently, claims 13-34 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 03/23/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
4.   	 Applicant’s remarks filed on 03/23/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore there are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 13-34 are allowed.


REASONS FOR ALLOWANCE
6.	The Examiner’s statement of reasons for allowance is the same as that presented in the NOA dated 08/04/2021. Please refer to the NOA for details.
In addition to the closest prior art previously identified (notably Li et al. US 2017/0208336 Al and Shan et al. WO 2019/072367 A1, hereinafter referred to as Li and Shan, respectively), the Examiner also notes the work of Li et al. US 2022/0132103 A1, hereinafter referred to as Li, which discloses on split prediction. Li further teaches obtaining probabilities of split types being implemented when partitioning a picture, and skipping one or more of the split types based on the probabilities obtained (abstract). Although Li’s teachings appear relevant, the effective filing date comes after that of the instant application.  Another reference that also seems applicable is Park et al. “Context-Based Ternary Tree Decision Method in Versatile Video Coding for Fast Intra Coding”, IEEE Access Vol. 7, 2019, however like Li, the publication date of Park et al. comes after that of the instant application. 
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 12/14/2017). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 13-34 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486